Exhibit 10.3
 
EMPLOYMENT AGREEMENT


This Employment Agreement (hereinafter referred to as “Agreement”) is entered
into by and between RJF LABS, INC., a Florida corporation (hereinafter referred
to as the “Company”) and MICHAEL ABRAMS (hereinafter referred to as
“Executive”).


1. Term of Employment.  The initial term of this Agreement shall be for five (5)
years, beginning on October 1, 2014 (the “Effective Date”) and ending on
September 30, 2019.  Upon expiration of the initial term, this Agreement shall
automatically renew for successive terms of one (1) year, unless, without
limiting the application of Sections 5, 6 and 7 of this Agreement, either party,
at least sixty (60) days prior to such renewal, gives the other party written
notice of intent not to renew.


2. Duties and Responsibilities.  The Company hereby employs Executive as Chief
Operating Officer with such powers and duties in that capacity as may be
established from time to time by the Board of Directors of the Company in its
discretion. Executive will devote his entire time, attention and energies to the
business of the Company and its affiliates, including a proposed majority-owned
subsidiary of the Company that will perform consulting services. During his
employment, Executive will not engage in any other business activities,
regardless of whether such activity is pursued for profits, gains, or other
pecuniary advantage. Executive shall use his best efforts and skill to best
promote the business and the interests of the Company.  Executive shall at all
times use his best efforts to preserve and maintain the business relationships
between the Company and its executives, employees, clients, suppliers and
vendors.


3. Compensation.


(a)           Base Salary.  During the term of this Agreement, the Company will
pay a base salary of One Hundred Fifty Thousand Dollars ($150,000.00) per annum
to Executive, payable in installments according to the Company’s normal payroll
practices and less legal and applicable withholdings.


(b)           Salary Increases.  The Company may, in its sole discretion,
increase Executive’s salary from time to time, depending on criteria such as
Executive’s performance and the financial performance of the Company.


(c)           Bonus.  In addition to Executive’s base compensation hereunder,
Executive shall be entitled to receive, on an annual basis, a performance-based
bonus equal to two percent (2%) of the Company’s annual earnings before
interest, taxes, depreciation and amortization (“EBITDA”) up to a maximum annual
cash compensation of $1 million including base salary.  The bonus shall be
payable sixty (60) days following the end of each calendar year during the term
of this Agreement.  As an express condition of Executive’s receipt of the bonus,
Executive must be employed with the Company on the last day of the applicable
calendar year.  Executive shall not be entitled to any partial or pro-rated
bonus if Executive is not employed at the end of any calendar year during the
term of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(d)           Vacation.  Executive shall be entitled to two weeks’ vacation per
year during each of the first two years following the Effective Date, three
weeks’ vacation during the third year following the Effective Date, and four
weeks’ vacation per year during each year thereafter during the term of this
Agreement.


(e)           Holidays, Sick Days and Personal Days.  Executive shall be
entitled to paid holidays and sick days in accordance with the Company’s
policies applicable to all employees.


(f)           Salary Continuation.  If Executive is unable to work due to a
physical or mental illness (of a nature that meets the definition of “total
disability” for purposes of any Company disability insurance), the Company shall
continue Executive’s base salary for up to 90 days after Executive first becomes
disabled.  This provision shall only apply once during the term of this
Agreement.


(g)           Health, Life and Disability Insurance and Profit Sharing
Plans.  Executive shall be entitled to participate in Company group health,
life, disability, stock option, retirement, or 401(k) plans or programs, if and
when such plans or programs are offered by the Company, subject to the Executive
having met any eligibility requirements for participation therein.


(h)           Stock Options.  (i) The Company shall grant to Executive,
effective on the first day of each of the Company's fiscal years throughout the
term of this Agreement, an option to purchase a number shares of the Company’s
common stock equal to 2% of the Company’s annual EBITDA for the prior year (or
portion thereof within the term of this Agreement), up to $42.5 million in
annual EBITDA, and 4% of the Company’s annual EBITDA in excess of $42.5 million,
which option shall be exercisable at a price per share equal to the fair market
value of one share of the common stock on the effective date of the grant (i.e.,
the first day of each fiscal year of the Company).  The term of each option
shall be five years.  For example, if annual EBITDA was $1 million for the
fiscal year, and the fair market value of the options on the first day of the
Company's fiscal year was $0.10, the executive would receive options to purchase
200,000 shares (.02 x $1 million, divided by $0.10).  The options shall be fully
vested on the date of grant and shall include a cashless exercise
provision.  "Fair market value" of the Company's common stock shall be computed
as follows:  if the common stock is traded on the OTCBB or the pinks, the fair
market value shall be the average bid price for the 40 trading days prior to the
effective date of grant; if the common stock is traded on an exchange, including
but not limited to Nasdaq or Amex, fair market value shall be the closing price
on the day prior to the effective date of grant; if the common stock is not
traded on any exchange or quotation system, the fair market value shall be
determined by the board of directors of the Company using its reasonable
judgment.


(ii)  The options shall be extinguished, to the extent not exercised, if
Executive is no longer employed by the Company for any reason.  If there is a
change in the control of more than 50% of the Company’s outstanding common
stock, any portion of the option that is unvested shall immediately vest upon
such change of control. Each option shall be evidenced by an option agreement
that contains these terms and other provisions generally applicable to the
Company’s stock option agreements.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           Restricted Stock Signing Bonus. The Company shall grant to
Executive, on the Effective Date, 250,000 shares of restricted common stock in
the Company. The shares shall become fully vested, and the restrictions removed,
one year after the Effective Date assuming the Executive remains employed by the
Company on such date.  The grant of such restricted shares shall be evidenced by
a restricted stock grant agreement that contains these terms and other
provisions generally applicable to the Company's restricted stock, including the
restrictions that Executive may not sell, transfer, pledge or assign such
restricted shares, may not vote such restricted shares, and will not have the
right to receive any dividends on the restricted shares until such restrictions
are removed.
 
(j)           Automobile.  During the term of Executive’s employment, the
Company shall provide Executive with Seven Hundred Fifty Dollars ($750) per
month as an automobile allowance.  This allowance shall be used to lease or
purchase an automobile, as well as pay for all repairs, insurance and fuel for
such automobile.


(k)           Expense Reimbursement.  The Company shall reimburse Executive for
his expenses incurred in providing services to the Company, including expenses
for travel, entertainment and similar items, in accordance with the Company’s
reimbursement policies as determined from time to time by the Board of the
Company.


4. Performance Review.  The Company shall provide Executive with an interim
review and evaluation of his performance on each anniversary of this
Agreement.  It is contemplated that this review will normally occur in October
of each year, but said review may be postponed or delayed in appropriate
circumstances.  Executive shall be responsible for taking action to initiate the
performance review.


5. Death or Disability.


(a)           In the event of Executive’s death, this Agreement and the
Employment’s salary and compensation shall automatically end.


(b)           Subject to Section 3(f), if Executive becomes unable to perform
his employment duties on a full-time basis the during the term of this
Agreement, his compensation under this Agreement shall automatically be
suspended after any accrued paid time off has been exhausted and shall continue
to be suspended until such time as Executive becomes able to resume his job
duties for the Company.  In the event that Executive becomes unable to perform
his employment duties for a cumulative period of six months within any span of
twelve months during the term of this Agreement, this Agreement and Executive’s
employment will be automatically terminated.


6. Termination by Company For Cause.  The Company may terminate this Agreement,
and Executive’s employment, “for cause” at any time.  As used herein, “for
cause” shall mean any one of the following:


 
3

--------------------------------------------------------------------------------

 
 
A.  
The willful breach or habitual neglect by Executive of his job duties and
responsibilities after notice by the Company; or

 
B.  
Conviction of any felony that should cause Executive to be unfit for continued
employment by the Company or prevent Executive from performing his duties
hereunder; or

 
C.  
Commission of an act of “dishonesty,” which act directly or indirectly involves
the Company (an act of Executive shall not be deemed to be “dishonest” if
Executive took such action in Executive’s good faith belief that it was honest
and in the best interest of the Company); or

 
D.  
Any act or omission deemed as grounds for termination of employees as set forth
in the Company’s personnel policies in existence at the time; or

 
E.  
A material breach of this Agreement, after notice and an opportunity to cure.

 
In the event the Company terminates Executive’s employment for cause,
Executive’s salary and any additional cash or equity compensation that would
otherwise be payable for that calendar year and prior years and subsequent years
shall automatically terminate and be forfeited.


7. Effect on Stock Options in Event of Termination.  Upon termination of this
Agreement by the Company for cause, any stock options granted, or to be granted,
pursuant to Section 3(h) hereof that have not been earned or vested as of the
date of termination shall be cancelled.  Upon termination of this Agreement by
the Company without cause, any stock options granted pursuant to Section 3(h)
hereof that have been earned, if applicable, but are not vested shall vest
immediately upon the date of termination.


8. Cooperation.  Upon the termination of this Agreement for any reason,
Executive agrees to cooperate with the Company in effecting a smooth transition
of the management of the Company with respect to the duties and
responsibilities, which Executive performed for the Company.  Further, after
termination of this Agreement, Executive will upon reasonable notice, furnish
such information and proper assistance to the Company as it may reasonably
require in connection with any litigation to which the Company is or may become
party.


9. Confidentiality, Non-Compete and Property Rights.  As a material inducement
to the Company to enter into this Agreement, Executive has executed and
delivered, or will execute and deliver, effective as of the Effective Date, a
Confidentiality, Non-Compete and Property Rights Agreement (“Non-Compete
Agreement”) in substantially the form attached hereto as Exhibit A. Upon the
Effective Date, Executive shall have resigned as an officer, director, and/or
employee from any and all businesses with which he is or has been affiliated,
including Bolder Ventures, LTD, Ancient Alternatives, LLC, Ocean Ranch Resort,
LLC, JCI, LLC, Green Hill Investments, LLC, CannAdvantage, Inc., SilverFox, LLC,
Seed to Sale, LLC, Green Life Solutions, LLC, GDP Distributions, LLC, Ideal
Extraction Solutions, LLC and Seed to Staff, LLC.
 
 
4

--------------------------------------------------------------------------------

 


10. Resolution of Disputes by Arbitration.  Any claim or controversy that arises
out of or relates to this Agreement, or the breach of it, will be resolved by
arbitration in Miami, Florida in accordance with the rules then existing of the
American Arbitration Association.  Judgment upon the award rendered may be
entered in any court possessing jurisdiction over arbitration awards.  This
Section shall not limit or restrict the Company’s right to obtain injunctive
relief for violations of the Non-Compete Agreement.  The prevailing party shall
be entitled to payment for all costs and reasonable attorneys’ fees (both trial
and appellate) incurred by the prevailing party in regard to the proceedings.


11. Adequate Consideration.  Executive expressly agrees that the Company has
provided adequate, reasonable consideration for the obligations imposed upon him
in this Agreement.


12. Effect of Prior Agreements.  This Agreement supersedes any prior agreement
or understanding between the Company and Executive.


13. Limited Effect of Waiver by Company.  If the Company waives a breach of any
provision of this Agreement by Executive, that waiver will not operate or be
construed as a waiver of later breaches by Executive.


14. Notices. All notices and other communications that are required or may be
given under this Agreement shall be in writing and shall be delivered
personally, by overnight courier or by certified mail, with postage prepaid and
with a return receipt requested, addressed to the party concerned at the
following addresses:


If to the Company:                                               RJF Labs, Inc.
11767 S. Dixie Hwy.
Suite 115
Miami, Florida 33156
Attn: Jeffrey Binder


With a copy to:                                                     Broad and
Cassel
1 North Clematis Street
Suite 500
West Palm Beach, Florida  33401
Attn:  Kathleen L. Deutsch, P.A.


If to Executive:                                                      Michael
Abrams
7442 Mt. Sherman Road
Longmont, CO  80503


15. Severability.  If any provision of this Agreement is held invalid for any
reason, such invalid provision shall be reformed, to the extent possible, to
best reflect the intention of the parties, and the other provisions of this
Agreement will remain in effect, insofar as they are consistent with law.
 
 
5

--------------------------------------------------------------------------------

 


16. Assumption of Agreement by Company’s Successors and Assigns.  At the
Company’s sole option, the Company’s rights and obligations under this Agreement
will inure to the benefit and be binding upon the Company’s successors and
assigns.  Executive may not assign his rights and obligations under this
Agreement.


17. Applicable Law.  Executive and the Company agree that this Agreement shall
be subject to, and enforceable under, the laws of the State of Florida, without
giving effect to Florida’s choice of law provisions.


18. Entire Agreement; Oral Modifications Not Binding.  This instrument is the
entire Agreement between the Company and Executive with respect to the subject
matter hereof.  Executive agrees that no other promises or commitments have been
made to Executive.  This Agreement may be altered by the parties only by a
written Agreement signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.




{signature page to follow}


 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
October 1st, 2014.


 


 


 
RJF LABS, INC.
EXECUTIVE
       
By: /s/ Jeffrey Binder                                          
/s/ Michael Abrams                                                    
 
Jeffrey Binder, President 
Michael Abrams
 



 
                                                                           
 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONFIDENTIALITY, NON-COMPETE
AND PROPERTY RIGHTS AGREEMENT


THIS CONFIDENTIALITY, NON-COMPETE AND PROPERTY RIGHTS AGREEMENT (this
“Agreement”) is made and entered into this 1st day of October, 2014, between RJF
LABS, INC., a Nevada corporation ("RJF”), having its principal place of business
at 11767 S. Dixie Hwy., Suite 115, Miami, Florida, 33156, and Michael Abrams
(hereinafter referred to as “Executive”), having an address at 7442 Mt. Sherman
Road, Longmont, CO  80503.

1.0           RECITALS.


1.1           RJF, directly and through its future subsidiaries (including
majority owned subsidiaries) (collectively, the "Company") is preparing to
engage, directly and indirectly, in the process of extracting cannabinoids from
cannabis for sale by the Company and on behalf of third parties for sale by such
third parties and other related businesses, including consulting businesses,
related to the cannabis industry (the “Business”).


1.2           Executive has agreed to enter into this Agreement with the Company
as a material inducement to the Company to enter into that certain Employment
Agreement between the Company and Executive effective October 1, 2014.


2.0           NON-COMPETITION.


2.1           So long as Executive is employed by the Company and for a period
of two (2) years thereafter, Executive shall not, without the prior written
consent of the Company, except as an officer, director, employee or agent of the
Company and for the benefit or on behalf of the Company, directly or indirectly,
as an officer, director, employee, agent, partner, shareholder, consultant,
independent contractor or otherwise, for Executive’s own benefit, or on behalf
or for the benefit of any person, partnership, trust, corporation or other
entity, other than the Company, for any reason whatsoever, (i) engage anywhere
in the United States (the “Restricted Territory”) in the Business or any other
business offering products or services which are substantially similar to or
competitive with those offered by the Company or any parent, subsidiary or
affiliate of the Company or which are substantially similar to or competitive
with any product or service that any of the aforementioned proposes to offer
(except as set forth in the last sentence of this paragraph); (ii) invent,
design, engineer, develop, manufacture, enhance or take any other action to
conceive, make, produce or improve any good, product, process or service which
is substantially similar to or competitive with those used or offered by the
Company or any parent, subsidiary or affiliate of the Company or which are
substantially similar to or competitive with any product or service that any of
the aforementioned proposes to use or offer; (iii) interfere with or disrupt, or
attempt to interfere with or disrupt, or take any action that could reasonably
be expected to interfere with or disrupt, any past, present or prospective
relationship, contractual or otherwise, between the Company or any parent,
subsidiary or affiliate of the Company, and any customer, client, supplier,
vendor, contractor, subcontractor, advertiser, sales representative, or employee
of the Company or any parent, subsidiary or affiliate of the Company; (iv)
directly or indirectly employ, solicit for employment or attempt to employ or
solicit for employment, or assist any other person or entity in employing,
soliciting for employment or attempting to employ or solicit for employment,
either on a full-time or part-time or consulting basis, any current or former
employee, consultant or executive of the Company so long as Executive  is an
employee of the Company and for a period of one (1) year  thereafter; or (v)
communicate from anywhere within or outside the Restricted Territory with or
solicit any person or entity located in the Restricted Territory who is an
existing or prospective customer of the Company, or any parent, subsidiary or
affiliate of the Company for the purpose of providing any product or service to
such customer which is substantially similar to or competitive with any product
or service which the Company, or any parent, subsidiary or affiliate of the
Company, then provides or proposes to provide to such customer. Notwithstanding
the restriction in Section 2.1(i), the Executive shall be permitted to do
consulting work six (6) months after Executive is no longer employed by the
Company.
 
 
 

--------------------------------------------------------------------------------

 


2.2           Notwithstanding the provisions of Section 2.1 hereof, Executive
may hold an ownership interest in certain entities set forth on Exhibit A hereto
(the “Permitted Entities”), despite the potential that these entities may offer
products or services which are substantially similar to or competitive with
those offered by the Company or a parent, subsidiary or affiliate of the Company
or which may be substantially similar to or competitive with a product or
service that the Company or a parent, subsidiary or affiliate of the Company
proposes to offer. Executive’s involvement with the Permitted Entities is
strictly limited to maintaining an ownership interest therein and Executive is
prohibited from engaging in any activity relating to the management, operation
or business of the Permitted Entities including, but not limited to, serving as
an officer, director or employee thereof.


2.3           Executive recognizes that the laws and public policies of Florida
and their interpretation may be uncertain as to the validity and enforceability
of certain of the provisions contained in Section 2.1 hereof.  Executive intends
that the provisions of Section 2.1 hereof and this Agreement shall be enforced
to the fullest extent permissible, and that the unenforceability (or the
modification to conform to such laws or public policies) of any provision hereof
shall not render unenforceable or impair the remainder of Section 2.1 hereof or
this Agreement.  Accordingly, if any provision of Section 2.1 hereof is invalid
or unenforceable, either in whole or in part, this Agreement shall be deemed to
delete or modify, as necessary, the offending provision and to alter the balance
of Section 2.1 hereof and the Agreement in order to render the same valid and
enforceable to the fullest extent permissible as aforesaid.  In the event that
the provisions of Section 2.1 hereof are found to exceed the maximum area,
period of time or scope which a court of competent jurisdiction can or will
enforce, said area, period of time and scope shall, for purposes of this
Agreement, consist of the maximum area or period of time or scope which a court
of competent jurisdiction can and will enforce.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.0           CONFIDENTIALITY.


3.1           Executive understands and agrees that the term Confidential
Information as used in this Agreement shall mean: (i) all of the Company’s
technologies, inventions, discoveries, developments, modifications,
improvements, procedures, processes, ideas, innovations, systems, know-how,
literary property, and products, and all information concerning or relating
thereto, including all of the foregoing contributed by Executive pursuant to
this Agreement or otherwise, if any, together with any and all rights in or to
the foregoing, including, but not limited to, copyrights, patents, trademarks,
and trade secrets; (ii) all of the Company’s research and development projects,
processes, procedures and other activities, including, without limitation, all
technologies, products, and projects in planning or under development including
Company Work Product, hereinafter defined, produced by Executive, and all
know-how and other information relating thereto; (iii) all of the Company’s
formal and informal market information, market analysis and market evaluation,
including existing and prospective market segments, market share, and marketing
plans, (iv) the identity of the Company’s existing customers and all information
concerning their current and future requirements, (v) all information supplied
by or concerning the Company’s customers, or any business in which any of the
Company’s customers are engaged or contemplate becoming engaged, (vi) the
identity of prospective customers of the Company, and the Company’s estimates
and projections of prospective customer’s current and future requirements, (vii)
the Company’s business plans, policies and practices, including, pricing
strategies, policies and practices, (viii) the Company’s production strategies,
formulas, procedures, policies and practices, (ix) the identity of the Company’s
advertisers, vendors, suppliers, contractors, and subcontractors, (x) all
confidential information belonging to the Company or any parent, subsidiary or
affiliate of the Company, and (xi) all other information disclosed to Executive
or known to Executive, through or as a consequence of any position Executive may
hold with the Company, as a result of owning Company stock, or otherwise,
concerning the Company’s business or any aspect thereof which is not generally
known by the public.


3.2           Executive agrees that Executive shall not, without the Company’s
prior written consent, use, release or disclose any Confidential Information, in
whole or in part, in any manner whatsoever, except as required in the
performance of the duties of any position Executive may hold or engagement
Executive may have with the Company, and except in connection with any suit or
proceeding concerning the interpretation or enforcement of this Agreement.


3.3           Executive agrees that Executive will not remove, reproduce, or
otherwise endeavor to retain any record of any Confidential Information and
shall return all Confidential Information to the Company in Executive’s
possession at the time any position Executive may hold or engagement Executive
may have with the Company terminates and any time upon written demand by the
Company.  Executive acknowledges that this obligation to return Confidential
Information does not constitute permission or consent to remove, reproduce, or
otherwise endeavor to create or retain any record of any Confidential
Information at any time except as expressly otherwise authorized by the Company.
 
 
-3-

--------------------------------------------------------------------------------

 


4.0           PROPERTY RIGHTS.


4.1           Executive understands that the term Company Work Product as used
in this Agreement shall mean all inventions, discoveries, developments,
modifications, improvements, procedures, processes, ideas, innovations, systems,
know-how, literary property, products and other work product. Executive agrees
that all Company Work Product made or conceived by Executive, alone or jointly
with others, and all improvements and enhancements thereto, so long as Executive
is employed by the Company, which relates in any manner to the Business or any
business, technology, product or project of the Company or any parent,
subsidiary or affiliate of the Company is then engaged or in which any of the
aforementioned then contemplate becoming engaged, and any and all rights in or
to such Company Work Product, including, but not limited to, copyrights,
patents, trademarks, and trade secrets shall belong to the Company.


4.2           Executive hereby assigns all Company Work Product to the Company,
and hereby acknowledges the receipt and sufficiency of good and valuable
consideration for such assignment. Executive agrees that to the extent that any
Company Work Product is copyrightable, the Company may affix such notices and
take such other steps as the Company deems appropriate, at the Company’s
expense, to secure and perfect copyright protection in such Company Work
Product.  Executive further agrees to the extent any Company Work Product is
patentable, the Company may take such steps as the Company deems appropriate, at
the Company’s expense, to file and prosecute any patent application in
Executive’s name or in the name of the Company in the United States or
elsewhere, and Executive shall, upon request, further assign all such
applications and/or patents resulting therefrom to the Company.


4.3           Executive specifically agrees that Company Work Product shall
include all inventions, discoveries, developments, modifications, improvements,
procedures, processes, ideas, innovations, systems, know-how, literary property,
products and other work product conceived or made by Executive, alone or jointly
with others:  (i) during my working hours while employed or otherwise engaged by
the Company; or (ii) during or after working hours, if made or conceived with
the use of the premises, equipment, supplies or Confidential Information of the
Company or any parent, subsidiary or affiliate of the Company, even if Executive
disputes that such Company Work Product relates to the Business or any business,
technology, product or project of the Company or any parent, subsidiary or
affiliate of the Company.


4.4           Executive agrees that all of Executive’s papers, memoranda,
workbooks, notes, other documents, electronic data files and records relating to
Company Work Product are the sole and exclusive property of the Company and
Executive shall deliver the same to the Company upon expiration or any
termination of any position Executive may hold or engagement Executive may have
with the Company and any time upon written demand by the Company.
 
 
-4-

--------------------------------------------------------------------------------

 


5.0           CERTAIN ACKNOWLEDGMENTS.


5.1           Executive acknowledges that by virtue of Executive’s employment
with Company, Executive will participate in the development of or receive, or
otherwise have access to, the Company’s strategic information and plans,
including without limitation (i) the Company’s formal and informal market
information, market analysis, and market evaluation, including existing and
prospective market segments, market share, and marketing plans, (ii) the
identity of the Company’s existing customers and their current and future
requirements, (iii) the identity of prospective customers of the Company, and
the Company’s estimates and projections of their current and future
requirements, (iv) the Company’s business plans, policies and practices,
including, pricing strategies, policies and practices, (v) product information,
analysis and development, (vi) all of the Company’s research and development
projects, processes, procedures and other activities, including, without
limitation, all technologies, products, and projects in planning or under
development and all know-how and other information relating thereto.  Executive
acknowledges that this information will account, in large part, for the
Company’s goodwill and competitive ability, and that the Company has a valid and
legitimate interest in protecting this information by constraining Executive’s
current other and subsequent employment and business activities as provided in
Section 2.0 hereof and by restraining Executive’s use of Confidential
Information as provided in Section 3.0 hereof.


5.2           Executive acknowledges and agrees that the limitations concerning
time, nature and geographic scope imposed by this Agreement upon Executive’s
current other and subsequent employment and business activities are reasonable
and fair, and will not prevent Executive from earning, or materially impair
Executive’s ability to earn, a livelihood.  Executive further acknowledges that
any violation of any term or provision of this Agreement will have a substantial
detrimental effect on the Company and its ability to meet its
obligations.  Executive has carefully considered the nature and extent of the
restrictions placed upon Executive and the rights and remedies conferred upon
the Company under the provisions of this Agreement and believes that the same
are reasonable in time, scope and territory.


5.3           Executive acknowledges that any violation by Executive of any of
the covenants or agreements contained in Sections 2.0 or 3.0 hereof would cause
irreparable injury to the Company for which money damages may not be wholly
adequate.  Executive agrees that the Company shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of these Sections in
addition to any other rights or remedies available at law or in equity.


5.4           Executive acknowledges that the Company’s legal counsel prepared
this Agreement, and that:
 
 
-5-

--------------------------------------------------------------------------------

 


(a)           a conflict exists between the Company’s interests and Executive's
interests in connection with this Agreement;


(b)           the Company’s counsel has only represented the interests of the
Company in the preparation of this Agreement and Executive has been advised to
seek the advice of independent counsel; and


(c)           Executive has had an adequate opportunity to seek the advice of
independent counsel.


5.5           Executive agrees that the obligations of this Agreement shall
survive the expiration and any termination of any position Executive may hold or
any engagement Executive may have with the Company, even if such termination is
occasioned by the Company’s breach of any existing or future consulting,
employment or other contract or agreement between Executive and the Company or
the Company’s wrongful termination of any such engagement or employment with the
Company.


5.6           Executive agrees that for purposes of this Agreement, affiliates
of the Company shall mean any person or entity that directly or indirectly
controls the Company and any entity directly or indirectly under common control
with the Company.


6.0           DISCLOSURE OF AGREEMENT. Executive agrees that the Company may
make known to others the existence of and/or the provisions of all or any part
of this Agreement.


7.0           RIGHT TO ENGAGEMENT OR EMPLOYMENT.  Executive acknowledges that
this Agreement does not confer upon Executive any right to engagement or
employment with the Company and that this Agreement shall not interfere in any
way with the right of the Company to terminate Executive’s employment or
engagement with the Company at any time.


8.0           AUTHORITY.  Executive acknowledges and agrees that this Agreement
confers no authority for Executive to act for or in the name or on behalf of the
Company, or to otherwise bind the Company without the express prior written
consent of the Company.


9.0           ASSIGNMENT AND THIRD PARTY BENEFICIARIES.  Executive agrees that
this Agreement, including, without limitation, the provisions of Sections 2.0
and 3.0 hereof, may be assigned, without advance notice to Executive and/or
without Executive’s consent, by the Company in whole or in part to any purchaser
or other transferee of the business by merger, reorganization or otherwise, or
by purchase and sale of all or substantially all of the assets of the Company or
to any parent, subsidiary or affiliate of the Company. This Agreement,
including, without limitation, the provisions of Sections 2.0 and 3.0 hereof,
shall be binding upon and inure to the benefit of the Company and Executive, the
parties’ respective heirs, personal representatives, successors and permitted
assigns. Each parent, subsidiary and affiliate of the Company is an intended
third party beneficiary of Sections 2.0 and 3.0 hereof and shall have the right
to enforce these provisions in its own name or in the name of the Company.
 
 
-6-

--------------------------------------------------------------------------------

 


10.0           MISCELLANEOUS.


10.1           Governing Law.  Executive agrees that this Agreement shall be
construed and interpreted, and all the rights of Executive and the Company
determined and enforced in accordance with Florida law without regard to choice
of law provisions.  Executive hereby submits to the jurisdiction of Florida
courts and the federal courts located in Florida.  Executive agrees that proper
venue for any suit concerning this Agreement shall be Miami-Dade County, Florida
if in state court and the Southern District of Florida if in federal
court.  Executive waives all defenses to any suit filed in Florida courts in
Miami-Dade County, Florida or federal court in the Southern District of Florida,
based upon improper venue or forum of nonconveniens. Executive waives trial by
jury in any action brought to enforce or interpret this Agreement.


10.2           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not effect the validity or enforceability of
any other provision of this Agreement and the Agreement shall be construed and
enforced in all respects as if the invalid or unenforceable provision is
reformed in the same manner as provided for Section 2.1 in Section 2.3 hereof.


10.3           Notice.  Any notice required or permitted by this Agreement may
be hand delivered or sent by overnight courier or United States Mail, return
receipt requested, to Executive or the Company at the address for such party set
forth in the introductory provision of this Agreement.


10.4           Amendments.  This Agreement may only be amended, modified or
changed by written agreement executed by the Company and Executive.


10.5           Capitalized Terms and Headings.  The parties agree that each
capitalized term used in this Agreement shall have the meaning ascribed to it at
the point where it is first defined, irrespective of where it is used, with the
same effect as if the definition of such term is set forth in full and at length
in each instance that the term is used.  The parties agree that all captions and
headings contained in this Agreement are provided for convenience only and shall
not be considered in construing, interpreting or enforcing this Agreement.


10.6           Non-Waiver.  The Company’s failure to enforce strict performance
of any covenant, term, condition, promise, agreement or undertaking set forth in
this Agreement shall not be construed as a waiver or relinquishment of any other
covenant, term, condition, promise, agreement or undertaking set forth herein,
or a waiver or relinquishment of the same covenant, term, condition, promise,
agreement or undertaking at any time in the future.
 
 
-7-

--------------------------------------------------------------------------------

 


10.7           Litigation.  In the event suit is filed to construe or enforce
this Agreement, the prevailing party in such suit shall be entitled to an award
of all costs and expenses incurred in connection therewith, including, but not
limited to, reasonable attorneys’ fees and costs through trial, appeal and post
judgment proceedings.








[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date first above written.








RJF LABS, INC., a Nevada corporation




By: /s/ Jeffrey
Binder                                                               
Jeffrey Binder, President






EXECUTIVE




By: /s/ Michael Abrams                                                          
Michael Abrams
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Companies/Entities in which Michael Abrams has ownership:


·  
Bolder Ventures, LTD



·  
Ancient Alternatives, LLC



·  
Ocean Ranch Resort, LLC



·  
JCI, LLC



·  
Green Hill Investments, LLC



·  
CannAdvantage, Inc.



·  
SilverFox, LLC



·  
Seed to Sale, LLC



·  
Green Life Solutions, LLC



·  
GDP Distributions, LLC



·  
Ideal Extraction Solutions, LLC



·  
Seed to Staff, LLC


 
 
-10-

--------------------------------------------------------------------------------

 
 